Citation Nr: 1513188	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected posttraumatic stress disorder (PTSD), in excess of 10 percent from the period from July 21, 2010 to November 27, 2012, and in excess of 30 percent from November 28, 2012.

2.  Entitlement to a higher initial disability rating for the service-connected hepatitis C, in excess of 0 percent from the period from July 21, 2010 to November 13, 2012, and in excess of 10 percent from November 14, 2012.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1968 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in pertinent part, granted service connection for PTSD and assigned 10 percent evaluation effective July 21, 2010 (the date of receipt of the service connection claim).  In an April 2012 rating decision, the RO granted service connection for hepatitis C and assigned a noncompensable evaluation effective July 21, 2010 (the date of receipt of the service connection claim).  

In a May 2013 rating decision, the RO granted an increased evaluation for PTSD to 30 percent evaluation effective November 28, 2012 and hepatitis C to 10 percent effective November 14, 2012.  

The Board notes, that in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals VA treatment records from the Atlanta VA Medical Center (VAMC) dated through February 2014.  This has been considered by the Board in adjudicating this matter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: a depressed mood, anxiety, social isolation, hypervigilance, disturbances in mood and motivation, paranoia, and trouble sleeping through the night. 

2.  For the initial period from July 21, 2010 to November 13, 2012, the Veteran's Hepatitis C not been manifested by intermittent fatigue, malaise, and anorexia; or, incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, having a total duration of at least one week during a 12-month period.

3.  For the rating period from November 14, 2012, the Veteran's hepatitis C disability has manifested by intermittent fatigue, nausea, and right upper quadrant pain; his hepatitis C has not been manifested by daily fatigue, malaise, and anorexia without weight loss or hepatomegaly, requiring dietary restriction or continuous medication; or, incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, having a total duration of at least two weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent evaluation, but no higher for PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  For the rating period from July 21, 2010 to November 13, 2012, the criteria for an initial compensable disability rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7354 (2014).

3.  For the rating period from November 14, 2012, the criteria for an initial disability rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7354 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA letters dated in September 2010 and February 2011 letters informed the Veteran of VA's duties to notify and assist in the development of a claim prior to the appealed July 2011 rating decision.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised the Veteran of disability rating and effective date criteria.  Thus, VA has satisfied the duty to notify.  

Moreover, as to the issues of a higher initial disability rating for the now service-connected PTSD and hepatitis disabilities, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified private medical records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The RO arranged for the Veteran to undergo VA examination in March 2011, September 2011, November 2012, and December 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining the higher initial rating for the Veteran's disabilities.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Higher Evaluation for PTSD

The Veteran asserts that he is entitled to a higher rating for PTSD, which is currently evaluated at 30 percent disabling, effective November 28, 2012.

A. Legal Criteria

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the VA examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R.   § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks less than once a week, chronic sleep impairment, mild  memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).
While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

B.  Factual Background

Turning to the evidence of record, the Board notes that the Veteran's VA treatment records show he has received consistent treatment for symptoms of PTSD with anxiety disorder dated through February 2014.  The Veteran's PTSD was rated at 10 percent disabling from July 21, 2010- the date of receipt of his claim for PTSD, and 30 percent disabling from November 28, 2012- the date of VA examination.  The Veteran contends that his PTSD warrants more than a 30 percent rating. 

An August 2009 VA treatment record revealed that the Veteran reported having financial and employment concerns.  The Veteran was a widower raising his daughter and two grandchildren.  He was recently laid off from work at the Georgia Duct after 28 years of employment as a machine operator.  The Veteran reported being interested in returning to work but was struggling to find a job.  He reported having violent nightmares where he screams and hollers.  The Veteran was diagnosed with PTSD.  The Veteran was screened positive for depression and prescribed anti-depressants.  The Veteran reported having suicidal ideations (SI) more frequently since starting Celexa.  The Veteran was transferred to the emergency room for further evaluations of his depression with suicidal ideations.  A physical examination revealed that his mood was depressed and anxious but the Veteran was alert, oriented and cooperative.  The Veteran was diagnosed with major depressive disorder with psychosis and assigned a GAF score of 45.  He was discharged from the emergency room on the same day. 

In an August 2010 VA treatment record, the Veteran complained of trouble sleeping and nightmares.  The examiner noted that the Veteran was unable to find new employment and his typical mood is described as worried.  The Veteran also reported that he is depressed and does not have any friends or hobbies.  The Veteran also reported intrusive thoughts about the plane crashes he dealt with in Vietnam at least a few times a month.  The Veteran reported dreaming of these events and avoids war movies, news programs and crowds.  He also endorses flashbacks "every now and then."  The VA psychologist noted that the Veteran's mood is sad and depressed and his affect is congruent with his mood.  The examiner also noted that the Veteran has daily thoughts of suicide although he denies any plans or intentions of committing suicide.  The examiner assigned a GAF score of 66.

The Veteran was afforded a VA QTC examination in March 2011 to determine the current nature and etiology of his PTSD.  The examiner reported that the Veteran's current symptoms included hypervigilance and avoidance of crowds.  The Veteran reported a decrease in nightmares and that his symptoms have periods of remission.  The Veteran also reported that his adjustment is good during period of remissions which is typically five days out of the week.  The examiner found that he does not have a history of trouble sleeping, violent behavior, or suicidal attempts.  The examiner found that there had been no major changes in daily activities or major social function since he developed his mental condition.  The Veteran also contended that his unemployment was not primarily due to a mental condition.  A mental status examination revealed that his orientation is within normal limits; appearance and hygiene are appropriate; behavior is appropriate; affect and mood are normal; communication and speech is within normal limits; concentration is within normal limits.  The examiner found that panic attacks and suspiciousness was not present.  The examiner found that the Veteran met the diagnostic criteria for PTSD under the DSM-IV but found that his symptoms were mild and in remission.  The examiner assigned a GAF score of 78.  The examiner concluded that the claimed condition is at least as likely as not a result of service.  By way of rationale, the examiner reported that the Veteran witnessed a fellow soldier being blown out of a truck that came under direct fire.  Subsequent to that event, the Veteran began experiencing symptoms of hypervigilance, nightmares, substance abuse, sleep disturbances, and recurring thoughts of events.  The examiner also reported that the Veteran's PTSD symptoms had no significant effect on his employment or familial relationships.  The best description of the Veteran's current psychiatric impairment is that his symptoms are controlled by continuous medication.  

The Veteran was afforded another VA examination in November 2012.  The examiner summarized the Veteran's level of occupational and social impairment as mild to transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner assigned a GAF score of 78.  The examiner noted that the C-file was reviewed as part of the examination and also reported that there is no new medical evidence added since the last examination.  The Veteran was diagnosed with PTSD and his symptoms included anxiety and chronic sleep impairment.  The examiner also noted that his PTSD symptoms have not worsened or markedly improved.  

In an April 2013 private opinion from Dr. K.S., the physician reported that the Veteran's symptoms include "frequent nightmares (he has fallen out of bed twice due nightmares and require medical care), insomnia, isolation, paranoia, hypervigilance, depression, and anxiety."  The physician also reported that the Veteran will only leave the house to go to his appointment and he took an early retirement because his symptoms were interfering with his ability to perform his job.  The Veteran has increasing paranoia in crowds and no longer socializes with friends.  The examiner concluded that his quality of life is significantly affected because of his symptoms.  

The Veteran was afforded another VA examination in December 2013.  The examiner summarized the Veteran's level of occupational and social impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 55.  The examiner noted that the only evidence in the file was the examination referral by the VA and the application for compensation benefits.  The examiner reported that the Veteran did not finish high school before joining the Air Force.  He worked as a fireman while in the military and then as a machine operator for 41 years.  The Veteran also reported that he worked for the "last couple of years" inspecting manufactured tires, but that he retired about two years ago at 62 years old.  The examiner found his PTSD symptoms to include anxiety, suspiciousness, chronic sleep impairment, and disturbances in mood and motivation.  The examiner also found that the Veteran has no significant symptoms while he is on medication, but when he stops taking the medication he gets paranoid, cannot sleep, wakes up in a cold sweat, cannot be around crowds, and is hypervigilance.  Even with medication, the Veteran will not go restaurants or crowded places.  He also used to have episodes of screaming triggered by sudden loud sounds and being around other people.  The examiner also reported that the Veteran has tried to wean himself off medication but without it, he quickly begins experiencing the same paranoid feelings, nightmares, and anxiety that he has experienced for years.     

C. Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that an initial 50 percent, but no higher rating for PTSD, is warranted from July 21, 2010, the date of receipt of the Veteran's claim.  During the entire period being reviewed, the Veteran exhibited occupational and social impairment with reduced reliability and productivity due to such symptoms as: a depressed mood, anxiety, social isolation, hypervigilance, disturbances in mood and motivation, paranoia, and trouble sleeping through the night. 

With respect to the Veteran's mood, the Board notes that the Veteran has reported nightmares, sleep disturbances, isolation, paranoia, anxiety and depression throughout the entire course of the period currently on appeal.  Indeed, the evidence shows that the Veteran has suffered from nightmares, sleep disturbances, isolation, paranoia, anxiety, and depression over the course of his treatment. An August 2009 VA treatment record noted active problems included depression and suicidal ideations.   An August 2010 VA treatment record reported that his mood was worried, sad, and depressed.  On the other hand, the March 2011 examiner reported that his mood and affect were normal and the March 2011 examiner reported anxiety symptoms although the Veteran's PTSD symptoms appear to have not worsened or markedly improved.  Thus, the Veteran has shown disturbances in mood and motivation that have spanned a long duration, but the severity of these feelings has ebbed and flowed throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  Here, the severity of his mood symptoms most nearly approximates the symptoms and manifestation for a 50 percent disability rating. 
 
Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes except for a few instances of intrusive thought and flashback.  In an August 2009  treatment record, the Veteran also reported intrusive thoughts about the plane crashes he dealt with in Vietnam at least a few times a month.  He also endorses flashbacks "every now and then."  The examiner also noted that the Veteran has daily thoughts of suicide although he denies any plans or intentions of committing suicide.  However, at the March 2011 VA examination, the Veteran also reported that his adjustment is good during period of remissions which is typically five days out of the week.  The examiner found that he does not have a history of trouble sleeping, violent behavior, or suicidal attempts.  The examiner also found that his judgment is not impaired and his abstract thinking is normal.  Overall, there appears to be some reduced reliability and productivity due to the Veteran's judgment and thinking.  Therefore, taking into account the severity, duration and frequency of these manifestations, the Veteran's symptomatology more nearly approximates the symptoms and manifestation for a 50 percent rating.  
  
Regarding the Veteran's social function, the evidence shows that the Veteran has not been able to maintain any social interactions except with his immediate family.  In an August 2009 VA treatment record, the Veteran reported being a widower caring for his child and grandchildren.  In an August 2010 VA treatment record, the Veteran also reported that he is depressed and that he does not have any friends or hobbies.  Similarly, the March 2011 examiner that the Veteran's current symptoms include hypervigilance and avoiding crowds.  In an April 2013 private opinion from Dr. K.S., she also noted that the Veteran has increasing paranoia in crowds and no longer socializes with friends.  Further, the December 2013 examiner also noted that even with medication, the Veteran will not go restaurants or crowded places.  Thus, given his persistence avoidance of crowds, isolation and hypervigilance that has prevented him from establishing and maintaining social relationships outside of his family, the Board finds that the Veteran's social impairment is indicative of a 50 percent disability rating.  

Furthermore, with respect to the Veteran's occupational functioning, the Veteran previously worked as a machine operator for 41 years before being laid off.  The Veteran also reported that he was interesting in working but had difficulty finding a job.  The December 2013 examiner reported that the Veteran worked for the last couple of years as a tire inspector before taking  retiring.  However, his private physician also reported that the Veteran took an early retirement because his symptoms were interfering with his ability to perform his job.  In this regard, the Board finds that, for the entire period on appeal, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestation that more nearly approximates occupational and social impairment with deficiencies in most areas.  

Accordingly, based on the totality of the evidence, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity, because the Veteran was still able to maintain employment for as a machine operator and tire inspector before taking an early retirement.  The March 2011 examiner noted that the Veteran's lay off was unrelated to his service-connected PTSD, and he was able to find new employment as a tire inspector before taking an early retirement.  Thus, the Board finds it reasonable to conclude that the record evidence more closely defines the criteria for a 50 percent rating, and not higher, for the entire initial rating period on appeal.  

The Board also finds that it is not factually ascertainable that the Veteran has deficiencies in most areas or total occupational and social impairment.  As such, the Board finds that the Veteran is entitled to a higher rating of 50 percent rating for his PTSD.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Finally, the Board notes that the Veteran was assigned GAF scores 45, 55, 66 and 78  throughout the course of the appeal period.  These scores suggest moderate to serious symptomatology.  However, most of the time, his initial and most recent GAF score ranged between 45-55, exhibiting symptoms of depressed mood, severe lowered interests, motivation, and irritability.  In this regard, due to the frequency, severity, and duration of the Veteran's symptomatology, his GAF scores indicate social and occupational functioning with reduced reliability and productivity, as evidenced by his anxiety, depression, diminished motivation, and self-reported isolation while performing certain tasks in various environmental setting.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for PTSD has exhibited symptoms of depression, sleep impairment, anxiety, disturbances of mood and motivation, difficulty establishing and maintaining relationships, isolation and detachment, and one episode of suicidal ideations.  The Veteran's subjective complaints or symptoms, objective findings, and occupational and social impairment are addressed in the assigned 50 percent rating under the General Rating Formula for Mental Disorders.  See Mauerhan, supra.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial rating claim for the underlying disability when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361(1993).

The record reflects that the Veteran took an early retirement from his employment as a tire inspector.  Although the Veteran is currently retired, this status related to employment is noted by the Veteran (during early mental status evaluations) to be due to being laid off, and not because of his PTSD symptoms which he later purports in connection with his claim for increased compensation benefits.  His private examiner noted that the Veteran took an early retirement because his PTSD symptoms prevented him from doing his job, however neither the private examiner nor the VA examiners have found that the Veteran is unemployable due to his PTSD symptoms.  Therefore, the Board finds it reasonable to conclude that the record evidence does not establish that the Veteran is unemployable due exclusively to his service-connected PTSD, considering his occupational training, experience, and background.  Accordingly, a TDIU rating due to the service-connected PTSD is not warranted.

For all the foregoing reasons, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the clinical signs and symptoms of the Veteran's PTSD more nearly approximate the criteria for a 50 percent rating, but not higher, for the entire initial rating period.  

III.  Higher Evaluation for Hepatitis C

The Veteran is in receipt of an initial noncompensable disability rating for the period from July 21, 2010 to November 13, 2012, and a 10 percent disability rating from November 14, 2012 for the service-connected hepatitis C under 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under Diagnostic Code 7354, a noncompensable (0 percent) rating is assigned for nonsymptomatic conditions.  38 C.F.R. § 4.114.  

A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  

A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is assigned for serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  

Diagnostic Code 7354 provides the following Note: 

Note (2): For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

Throughout the course of this appeal, the Veteran has contended that the service-connected hepatitis C has been manifested by more severe symptoms than that contemplated by the noncompensable and 10 percent "staged" disability ratings assigned.  In his May 2013 substantive appeal, the Veteran contended anorexia and malaise as symptoms of his hepatitis C.  

From July 21, 2010 to November 13, 2012

As discussed in detail below, for the period from July 21, 2010 to November 13, 2012, the Board finds that the criteria for a compensable initial disability rating for the service-connected hepatitis C have not been met.  After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from July 21, 2010 to November 13, 2012, the Veteran's hepatitis C has more nearly approximated an asymptomatic condition.

VA treatment records and VA examination reports of record, as well as the Veteran's own lay statements, dated throughout this part of the period on appeal, note that the Veteran has a current diagnosis of hepatitis C.  An August 2010 VA treatment record revealed that the Veteran was diagnosed with hepatitis C.  The Veteran denied any complaints for this condition.  The Veteran was counseled regarding his condition and the examiner noted that the Veteran was unsure if he wanted treatment at this time.  In a follow-up November 2010 VA treatment record, the Veteran returned to the hepatology clinic without complaints of any symptoms.  

In a November 2011 VA treatment record, the Veteran returned to the hepatology clinic with complaints of headaches (HA).  The Veteran reported a pain level of "0."  In a March 2011 VA treatment record, the Veteran attended a follow-up appointment at the hepatology clinic and was somewhat interested in new treatment when available.  The Veteran denied symptoms of nausea or vomiting (N/V), abdominal pain, or any changes in bowel movement (BM) habit.  

The Veteran was afforded a VA QTC examination in September 2011.  The Veteran reported that the condition does not affect his general health or body weight.  The examiner reported that the liver condition causes easy fatigability, but does not cause gastrointestinal disturbances, nausea and vomiting, loss of appetite, jaundice and arthralgia.  The Veteran denied experiencing abdominal pain, incapacitating episodes, coma or period of confusion.  The examiner also noted that he is not receiving any treatment for this condition.  The Veteran also reported that he does not experience any overall functional impairment for this condition.  A physical examination revealed that the Veteran was well-developed, well-nourished and in no acute distress.  The examiner also found no signs of malaise present.  The examiner concluded that liver function tests (LFT) is not necessary and that a comprehensive metabolic profile (CMP) is sufficient in assessing the Veteran's liver status.  The examiner concluded that the claimed condition does not affect his usual occupation or daily activities.  

Based on this evidence, the Board finds that, for the initial rating period from July 21, 2010 to November 13, 2012, the criteria for initial compensable disability ratings for the service-connected hepatitis C have not been met.  38 C.F.R. §§ 4.3, 4.7, 4.114.  A compensable (10 percent) disability rating under Diagnostic Code 7354 requires intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

The Board finds that intermittent fatigue, malaise, and anorexia are not shown.  The evidence of record does not reflect any period of acute signs and symptoms severe enough to require bed rest and treatment by a physician nor does the Veteran assert otherwise.  The Veteran's hepatitis C has more closely approximated an asymptomatic condition and, as detailed above, has not been manifested by intermittent fatigue, malaise, and anorexia or incapacitating episodes.  See 38 C.F.R. §§ 4.3, 4.7.

From November 14, 2012

As discussed in detail below, for the period from November 14, 2012, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the service-connected hepatitis C have not been met.  After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from November 14, 2012, the Veteran's hepatitis C has been has manifested by intermittent fatigue, nausea, and right upper quadrant pain.  

At the November 2012 VA QTC examination, the Veteran reported being fatigued and not being able to eat much.  The Veteran was not on continuous medication for his liver condition.  With regards to his hepatitis, the examiner found symptoms of daily fatigue and malaise.  With regards to his cirrhosis, the examiner found symptoms of intermittent weakness, anorexia and malaise.  The examiner concluded that the Veteran's liver condition affects his ability to work and that he is only able to do "desk work on a part time basis due to fatigue.  

At a December 2013 VA DBQ examination, the Veteran reported that he was diagnosed with hepatitis C incidentally during a VA examination for Agent Orange.  The Veteran reported current symptoms of fatigue.  The Veteran was not on continuous medication for his liver condition.  With regards to his hepatitis, the examiner found symptoms intermittent fatigue, nausea, and right upper quadrant pain.  With regards to his cirrhosis, the examiner found not symptoms attributable to this condition.  The examiner also found that his liver condition does not affect his ability to work.  The examiner concluded that there is no change in diagnosis and his condition is quiescent.

Based on this evidence, the Board finds that, for the initial rating period from November 14, 2012, the criteria for a disability rating in excess of 10 percent for the service-connected hepatitis C have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.114.  A higher (20 percent) disability rating under Diagnostic Code 7354 requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

The Board finds that even though the November 2012 examiner reported daily fatigue and malaise, the requirements of dietary restriction or continuous medication are contingent on a showing of the first three symptoms, and do not represent an alternative basis for a 20 percent rating.  Further, the evidence of record does not reflect any period of acute signs and symptoms severe enough to require bed rest and treatment by a physician nor does the Veteran assert otherwise.  

For these reasons, the Board finds that, for the rating period from November 14, 2012, the Veteran's symptoms are more accurately characterized as intermittent, as opposed to daily.  The criteria for the 40 percent and 60 percent level also contemplate daily symptoms.  The criteria for the 100 percent rating include near-constant debilitating symptoms.  To this extent, the rating criteria are progressive, and symptoms of any higher rating are not more nearly approximated than those for the 10 percent rating currently assigned from January 31, 2011.   See 38 C.F.R.	 §§ 4.3, 4.7.

The Board has considered whether referral for an extraschedular rating would have been warranted for the hepatitis C for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's hepatitis C is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's hepatitis C has been manifested by intermittent fatigue, right upper quadrant pain, and loss of appetite as well as an asymptomatic period.  The rating criteria specifically provide for ratings based on the presence of fatigue, right upper quadrant pain, and loss of appetite as well as a noncompensable rating when the hepatitis C is asymptomatic (38 C.F.R. § 4.114, Diagnostic Code 7354).  In this case, comparing the Veteran's disability level and symptomatology of the hepatitis C to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the hepatitis C, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

Entitlement to a 50 percent rating, but not higher, for PTSD is granted, subject to the legal authority governing the payment of VA compensation.
	
A higher initial disability rating for hepatitis C, in excess of 0 percent for the period from July 21, 2010, and in excess of 10 percent from November 14, 2012, is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


